UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7758



ROBERT MORRIS COCHRAN,

                                              Plaintiff - Appellant,

          versus

CHARLES MASSENBURG; BRYON HERBEL, Dr.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-95-883-5-BO)


Submitted:   January 18, 1996             Decided:   February 8, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Robert Morris Cochran, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1988) action as frivolous pursuant to 28

U.S.C. § 1915(d) (1988). We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly,

although we grant Appellant's motion to proceed in forma pauperis,
we affirm on the reasoning of the district court. Cochran v.
Massenburg, No. CA-95-883-5-BO (E.D.N.C. Oct. 20, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         AFFIRMED




                                2